Citation Nr: 0900420	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  07-29 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected degenerative joint disease of 
the thoracolumbar spine (low back disorder) prior to February 
28, 2008.

2.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected low back disorder beginning 
February 28, 2008.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a right hip injury with stress 
fracture of the femoral neck (right hip disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from September 
1991 to June 1993 and from May 2002 to August 2005.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Newark, New Jersey 
(RO), which granted service connection for low back 
disability, assigning a 10 percent evaluation, and 
reestablished service connection for right hip disorder, 
assigning a noncompensable evaluation; these ratings were 
effective August 20, 2005.  The veteran timely appealed.  A 
July 2008 rating decision granted a 20 percent rating for 
service-connected low back disorder, effective August 20, 
2005.  The veteran continued his appeal.

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in November 2008, and a 
transcript of the hearing is of record.

It was contended on behalf of the veteran at his November 
2008 video conference hearing that his service-connected 
disabilities precluded gainful employment.  Consequently, the 
issue of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities has been raised and is referred to the RO for 
adjudication. See Roberson v. Principi, 251 F.3d 1378, 1384 
(Fed. Cir. 2001) (Holding that once a veteran submits 
evidence of a medical disability and submits a claim for an 
increased disability rating with evidence of unemployability, 
VA must consider a claim for a total rating based on 
individual unemployability).  


FINDINGS OF FACT

1.  The evidence prior to February 28, 2008 does not show 
flexion of the lumbar spine to 30 degrees or less, favorable 
ankylosis of the entire thoracolumbar spine, or 
incapacitating episodes due to the service-connected low back 
disorder.  

2.  The evidence beginning February 28, 2008 shows limitation 
of flexion of the thoracolumbar spine to 30 degrees or less, 
but does not show unfavorable ankylosis. 

3.  There is no evidence of malunion of the right hip, of 
limitation of rotation of the right hip with an inability to 
toe out more than 15 degrees, of limitation of adduction of 
the right hip with an inability to cross the legs, of 
limitation of abduction of the right hip to 10 degrees, or of 
flexion to less than 120 degrees.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
in excess of 20 percent for the service-connected low back 
disorder prior to February 28, 2008 have not been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Code 5242 (2008).  

2.  The criteria for the assignment of an initial evaluation 
of 40 percent, but no higher, for the service-connected low 
back disorder beginning February 28, 2008 have been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Code 5242 (2008).  

3.  The criteria for the assignment of a compensable 
evaluation for the service-connected right hip disorder have 
not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5253-5255 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). The 
RO sent the veteran a letter in October 2005, prior to 
adjudication, which informed him of the requirements needed 
to establish entitlement to service connection.  Service 
connection was subsequently granted for a low back disorder 
and reestablished for a right hip disorder by rating decision 
in July 2006.  

The VA General Counsel has held that 38 U.S.C.A. § 5103(a) 
does not require VA to provide notice of the information and 
evidence necessary to substantiate newly raised or 
"downstream" issues, such as the claims for increased 
compensation following the initial grant of service 
connection for a disability, in response to notice of its 
decision on a claim for which VA has already given the 
appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003).  Consequently, the appropriate notice has 
been given in this case with respect to the increased rating 
claims.  

In accordance with the requirements of VCAA, the above-noted 
letters informed the veteran what evidence and information he 
was responsible for and the evidence that was considered VA's 
responsibility.  No additional private evidence was 
subsequently added to the claims file.  

The veteran was informed in a March 2006 letter that an 
appropriate effective date would be assigned if either of his 
claims was granted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran was also advised that VA 
used a published schedule for rating disabilities that 
determined the rating assigned and that evidence considered 
in determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  

Although the veteran was not specifically advised as to 
providing evidence on the impact that his service-connected 
disabilities have on his daily life, this is not prejudicial 
because a reasonable person could be expected to understand 
from the notices that the impact of the disability on his 
daily life is relevant to substantiating the claim.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Relevant VA examinations were 
conducted in February and June 2008.  

All available evidence that is pertinent to the claims has 
been obtained and that there is sufficient medical 
evidence on file on which to make a decision on each 
issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at 
his video conference hearing before the undersigned member of 
the Board in November 2008.  The Board additionally finds 
that general due process considerations have been complied 
with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds any such 
defect to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Analyses of the Claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2008).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2008).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board acknowledges, however, that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
of parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  Functional loss may be due to 
the absence of part or all of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or may 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40 (2008).
38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  38 C.F.R. § 4.45 
(2008).

The Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and 
that examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86).

Low back disorder

The veteran is currently assigned an initial rating of 20 
percent rating for his service-connected low back disorder 
under Diagnostic Code 5242.  He has contended, including at 
his November 2008 video conference hearing, that the 
disability is more severe than currently evaluated.

A 50 percent evaluation is assigned for degenerative 
arthritis of the thoracolumbar spine when there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
40 percent rating is assigned when forward flexion of the 
thoracolumbar spine is 30 degrees or less or when there is 
favorable ankylosis of the entire thoracolumbar spine.  A 20 
percent evaluation is assigned when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees, or 
with muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 10 percent 
evaluation is assigned when forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees, or the combined range of motion of 
the thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees, or with muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5242 (2008).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 45 
degrees, bilateral rotation is 0 to 30 degrees, and lateral 
flexion to either side is 0 to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, Note (2) (2006); see also 
38 C.F.R. § 4.71a, Plate V (2008).  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (2) (2008).  

The notes to the revised rating criteria for low back 
disabilities state that any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1) 
(2008).  Each range of motion measurement is rounded to the 
nearest five degrees.  Id. at Note (4) (2008).  

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table) (2008).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that a 20 percent disability 
rating is awarded for disability with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  A 40 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least four weeks, but less than six weeks during the 
past 12 months.  A maximum 60 percent rating is warranted 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  (2008)

The veteran has been granted service connection for his low 
back disability and assigned a 20 percent rating, effective 
on August 20, 2005.  The applicable rating criteria involves 
either loss of motion of the thoracolumbar spine or 
incapacitating episodes due to intervertebral disc disease.

To warrant a rating in excess of 20 percent for limitation of 
motion of the low back, there would need to be evidence of 
thoracolumbar flexion to no more than 30 degrees or of 
favorable ankylosis of the entire thoracolumbar spine.  A 
rating in excess of 20 percent may also be granted when the 
veteran has had incapacitating episodes that last at least 
four weeks but less than six weeks during the previous year 
due to intervertebral disc syndrome.   

The veteran complained on VA examination in July 2006 of 
daily back pain without radiation, weakness, fatigability or 
loss of endurance.  Motion of the low back included flexion 
to 102 degrees, with pain at 98 degrees; extension to 14 
degrees; bilateral side flexion to 20 degrees; and bilateral 
rotation to 15 degrees.  There was no back spasm, and motor 
strength in the lower extremities was 5/5.  Degenerative 
joint disease of the lumbar spine was diagnosed.

The veteran complained on VA examination on February 28, 2008 
of constant back pain without radiation, weakness, or 
incapacitating episodes.  He was not working.  On physical 
examination, deep tendon reflexes were 3/4.  Sensation was 
grossly intact to light touch, and motor strength was 5/5 in 
the lower extremities.  Straight leg raising was normal.  
Back motion included 20 degrees of flexion and extension, 15 
degrees of bilateral bending to the side, and 20 degrees of 
rotation to the right.  All movement elicited complaints of 
pain.  There was no additional loss of joint function due to 
pain, fatigue, or lack of coordination on repetitive motion.  
X-rays of the low back were reported to show minimal 
degenerative changes.  The diagnoses were lumbar 
strain/sprain and lumbar degenerative disc disease.

The veteran's low back complaints on VA examination in June 
2008 were essentially the same as those in February 2008.  
There were no complaints of radiation or incapacitating 
episodes.  The back pain interfered with daily activities.  
Physical examination revealed flexion of 30 degrees, 
extension of 15 degrees, lateral bending of 10 degrees on the 
right and 15 degrees on the left, and rotation of 20 degrees 
on the right and 15 degrees on the left.  All motion was 
accompanied by pain.  Motor strength was 5/5, straight leg 
raising was negative, and sensation was grossly intact.  
There was no additional loss of joint function on repetitive 
motion of the low back due to pain, fatigue, or lack of 
coordination.  Lumbar degenerative disc disease was 
diagnosed.  

The above evidence reveals that, prior to February 28, 2008, 
flexion of the thoracolumbar spine was to much greater then 
30 degrees.  However, beginning on examination on February 
2008, the veteran complained of constant low back pain and 
flexion of the thoracolumbar was to 30 degrees or less.  
Therefore, based on the applicable rating criteria, an 
evaluation of 40 percent is warranted beginning on February 
28, 2008.  See Fenderson, supra.  A higher rating is not 
warranted because there is no evidence of ankylosis of the 
thoracolumbar spine, and the medical evidence does not show 
incapacitating episodes due to intervertebral disc disease. 

As the evidence does not show any radiculopathy of the lower 
extremities due to the veteran's service-connected low back 
disability, a separate rating for the neurologic 
manifestations of the veteran's low back disability is also 
not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 
Note (1) (2008).  

Because there is no additional loss of joint function on 
repetitive motion of the low back due to pain, fatigue, or 
lack of coordination, a higher rating is not warranted for 
service-connected low back disability under the provisions of 
38 C.F.R. §§ 4.40, 4.45 (2007).  See also Deluca v. Brown, 8 
Vet. App. 202 (1995).  

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2008).  

In this regard, the schedular evaluations in this case are 
not shown to be inadequate.  A rating in excess of that 
assigned is provided for unfavorable ankylosis of the 
thoracolumbar spine, but the medical evidence reflects that 
this manifestation is not present in this case, as discussed 
above.  Moreover, motor strength was 5/5, straight leg 
raising was negative, and sensation was grossly intact on VA 
examination in June 2008.

Consequently, the evidence does not demonstrate that the 
service-connected low back disability markedly interferences 
with employment.  Further, there is no evidence that the 
veteran has been hospitalized due to his service-connected 
low back disability.  Accordingly, the RO's decision not to 
submit this issue for extraschedular consideration was 
correct.  

Right hip disorder

The veteran, who is currently assigned a noncompensable 
rating for his service-connected right hip disorder under 
Diagnostic Codes 5253-5255, has contended that the disability 
warrants a compensable evaluation.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5250 to 
5255 (2008), provide the criteria for rating hip and thigh 
disabilities.

Diagnostic Code 5250 requires ankylosis of the hip.  
Diagnostic Code 5251 provides a maximum rating of 10 percent 
for limitation of extension of the thigh to 5 degrees.  

Diagnostic Code 5252 provides a 10 percent rating for 
limitation of flexion of the thigh to 45 degrees; a 20 
percent rating where flexion is limited to 30 degrees; a 30 
percent rating where flexion is limited to 20 degrees; and a 
40 percent rating where flexion is limited to 10 degrees.

Diagnostic Code 5253 provides a 10 percent evaluation when 
there is limitation of abduction of the thigh such that the 
legs cannot be crossed or there is limitation of rotation 
such that it is not possible to toe out more than 15 degrees. 
A 20 percent rating requires limitation of abduction with 
motion lost beyond 10 degrees.

Increased evaluations under Diagnostic Codes 5254 and 5255 
require flail joint, fracture, or malunion of the hip or 
femur.  38 C.F.R. § 4.71a, Diagnostic Code 5250 (2008).

The veteran complained on VA examination in July 2006 of 
intermittent anterior hip pain without radiation, weakness, 
stiffness, swelling, giving way, instability, locking, or 
fatigability.  He did not have any incapacitating episodes 
due to right hip disability.  Physical examination revealed 
full range of motion of the right hip with pain at the 
extreme of external rotation.  He had a normal gait.  The 
diagnosis was stress fracture of the right hip with residual 
pain on certain motions.

The veteran noted on VA examination in February 2008 that his 
right hip did not cause any incapacitating episodes or flare-
ups and did not interfere with his daily activities.  Motion 
of the right hip included flexion to 125 degrees, extension 
to 30 degrees, adduction to 25 degrees, abduction to 45 
degrees, external rotation to 60 degrees, and internal 
rotation to 40 degrees.  There was pain at the end of 
flexion.  X-rays of the right hip revealed minimal 
degenerative changes of the hips.  

The veteran complained on VA examination in June 2008 of hip 
pain when he sat for long periods, stood, or did any kind of 
activity that involved the hip joint.  He said that the hip 
did not involve incapacitating episodes or flare-ups and did 
not interfere with daily activities.  On physical examination 
of the right hip, flexion was 120 degrees, extension was 30 
degrees, abduction was 45 degrees, adduction was 25 degrees, 
external rotation was 55 degrees, and internal rotation was 
35 degrees.  There was pain at the end of flexion and 
internal rotation.  There was no additional loss of joint 
function on repetitive motion of the right hip due to pain, 
fatigue, or lack of coordination.  Degenerative joint disease 
of the right hip was diagnosed.

To warrant a compensable evaluation for the veteran's right 
hip disorder, there would need to be medical evidence of 
malunion of the femur, or of limitation of rotation of the 
right hip with an inability to toe out more than 15 degrees, 
or of limitation of adduction of the right hip with an 
inability to cross the legs, or of limitation of abduction of 
the right hip to 10 degrees, or of limitation of flexion to 
approximately 45 degrees.

However, the above medical evidence does not reveal any 
malunion or nonunion of the femur and the evidence does not 
show sufficient limitation of abduction, adduction, rotation, 
or flexion of the hip to warrant a compensable evaluation.  
Additionally, there was no interference with daily activities 
on evaluation in June 2008.

As there was no additional loss of joint function on 
repetitive motion of the right hip due to pain, fatigue, or 
lack of coordination, a higher rating is also not warranted 
for service-connected right hip disorder under the provisions 
of 38 C.F.R. §§ 4.40, 4.45 (2007).  See also Deluca v. Brown, 
8 Vet. App. 202 (1995).  

With respect to the applicability of 38 C.F.R. § 3.321(b)(1) 
(2008), the schedular evaluation for this issue is not shown 
to be inadequate.  The evidence does not demonstrate that the 
service-connected right hip disorder markedly interferences 
with employment.  In fact, the disability does not cause 
additional functional impairment on repetitive motion and 
does not interfere with daily activities.  Further, there is 
no evidence that the veteran has been hospitalized due to his 
service-connected right hip disability.  Consequently, the 
Board finds that the criteria for referral for the assignment 
of an extraschedular evaluation pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  


In reaching the above decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim for a 
compensable evaluation for service-connected right hip 
disorder, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial rating in excess of 20 percent for the service-
connected low back disorder prior to February 28, 2008 is 
denied.  

An initial rating of 40 percent for the service-connected low 
back disorder beginning February 28, 2008 is granted subject 
to the controlling regulations applicable to the payment of 
monetary benefits.  

A compensable rating for the service-connected right hip 
disorder is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


